Case 9:18-cv-00163-DWM Document 115 Filed 06/10/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
HIGH COUNTRY PAVING, INC., CV 18-163-M—-DWM
Plaintiff,
VS. ORDER

UNITED FIRE & CASUALTY CO.,

Defendant.

 

 

This is a bad faith action arising out of a fatal accident involving a vehicle
owned by Plaintiff High Country Paving and insured by Defendant United Fire and
Casualty Company. A complete factual background is provided in the Court’s
Certification Order, (Doc. 27), and a procedural history is outlined in this Court’s
April 17, 2020 Order, (Doc. 95). In the present motions, High Country seeks to
supplement its pleadings with bad faith allegations related to the denial of
comprehensive general liability (““CGL”) coverage, (Doc. 101), and United Fire
seeks summary judgment on the same, (Doc. 106). Both motions are denied.

ANALYSIS
I. Motion to Supplement
Pursuant to Rule 15(d), the court “may, on just terms, permit a party to serve

a supplemental pleading setting out any transaction, occurrence, or event that

1
Case 9:18-cv-00163-DWM Document 115 Filed 06/10/20 Page 2 of 6

happened after the date of the pleading to be supplemented.” Unlike amendment
under Rule 15(a), Rule 15(d) solely deals with events after the initial pleading date.
Moreover, Rule 15(d) applies to subsequent factual events, not changes in law.
United States v. Hicks, 283 F.3d 380, 385-86 (D.C. Cir. 2002). Such motions are
assessed for undue delay or dilatory motive. Keith v. Volpe, 858 F.2d 467, 473,

475 (9th Cir. 1988).

Here, High Country filed its amended complaint on March 29, 2019. (Doc.
21.) It now seeks to supplement that pleading with allegations related to how
United Fire handled its claim for CGL coverage. (See Doc. 101-1.) That motion is
denied because some of the proposed supplemental allegations do not fall within
the narrow confines of Rule 15(d) and, those that do, are not admissible to prove
bad faith in the context of this case.

First, the proposed allegations in paragraphs 75A, 75B, 75H, 86B, 86C and
part of 86D existed at the time of the March 2019 pleading and the other part of
paragraph 86D alleges a change in law, not fact. Second, High Country’s
remaining supplementation regards United Fire’s conduct as the litigation has
progressed. In Montana, in limited circumstances an insurer’s conduct that occurs
during bad faith litigation can be challenged in the same lawsuit. See Federated
Mut. Ins. Co. v. Anderson, 991 P.2d 915, 921-22 (Mont.1999), abrogated on other
grounds by Citizens Awareness Network v. Mont. Bd. of Envtl. Review, 227 P.3d

2
Case 9:18-cv-00163-DWM Document115 Filed 06/10/20 Page 3 of 6

583, 587 n.2 (Mont.2010). However, “the continuing duty of good faith does not
necessarily render evidence of an insurer’s postfiling conduct admissible.” Jd. at
922. To the contrary, “[pJublic policy favors the exclusion of such evidence under
normal circumstances because it can hinder the right to defense and can impair
access to the courts; therefore, courts must use extreme caution in deciding to
admit such evidence even if relevant.” Jd. “Generally, an insurer’s litigation
tactics and strategy for defending a claim are not relevant to the decision to deny
coverage.” Jd. Nevertheless, the filing of a meritless appeal is “not legitimate
litigation conduct” and may be presented in a bad faith case. Jd. On the other
hand, a legitimate course of conduct to preserve appeal rights is not bad faith

conduct.

High Country alleges United Fire has acted in bad faith by refusing to pay
out under the CGL policy despite this Court’s summary judgment ruling. High
Country argues that United Fire is now trying to use a potential appeal of that
ruling to leverage the parties’ existing bad faith claim. But that appeal would not
be meritless. Although this Court determined the two exclusions cited by United
Fire are unenforceable under Montana’s Policy Simplification Act, United Fire
genuinely disputes whether the provisions at issue qualify as “important
provisions” under the statute. Given the limited guidance on this question, United

Fire is justified in seeking appellate review. As a result, evidence or testimony
Case 9:18-cv-00163-DWM Document 115 Filed 06/10/20 Page 4 of 6

related to United Fire’s post-filing conduct—as alleged in the proposed
supplement—would not be admissible at trial even if supplementation is permitted.
Moreover, United Fire argues that High Country is judicially estopped from
asserting that $4 million in coverage should have been offered because High
County has consistently argued that United Fire engaged in bad faith by valuing

the claims over $3 million. United Fire’s position is persuasive.

“Federal law governs the application of judicial estoppel in federal courts.”
Johnson v. St., Or. Dep’t of Human Resources, Rehab. Div., 141 F.3d 1361, 1364
(9th Cir. 1998). Judicial estoppel is the equitable doctrine that precludes a party
from asserting one position and later seeking an advantage by taking a clearly
inconsistent position. Rissetto v. Plumbers & Steamfitters Local 343, 94 F.3d 597,
600 (9th Cir. 1996). In determining whether judicial estoppel applies, several

factors are to be considered:

First, a party’s later position must be clearly inconsistent with its earlier
position. Second, courts regularly inquire whether the party has
succeeded in persuading a court to accept that party’s earlier position,
so that judicial acceptance of an inconsistent position in a later
proceeding would create the perception that either the first or the second
court was misled. Absent success in a prior proceeding, a party’s later
inconsistent position introduces no risk of inconsistent court
determinations ... and thus poses little threat to judicial integrity. A
third consideration is whether the party seeking to assert an inconsistent
position would derive an unfair advantage or impose an unfair
detriment on the opposing party if not estopped.
Case 9:18-cv-00163-DWM Document 115 Filed 06/10/20 Page 5 of 6

New Hampshire v. Maine, 532 U.S. 742, 750-51 (2001) (internal citations and

quotation marks omitted).

With respect to the first factor, “[High Country] has claimed for over two
years that it was not reasonably clear that [its] liability exceeded $3,000,000.”
(Doc. 112 at 8.) Now High Country takes the position that United Fire should have
initially paid out $4 million in coverage. (See Doc. 101-1 at 4.) Those two
positions are “clearly inconsistent.” New Hampshire, 532 U.S. at 750. Regarding
the second factor, High Country’s dispute over the value of the case was adopted
by the Montana Supreme Court when it answered the certified question. See High
Country Paving, Inc. v. United Fire & Cas. Co., 454 P.3d 1210, 1212-15 (Mont.
2019). This Court also determined the value of the of claims is a disputed factual
question based on High Country’s arguments. (See Doc. 89 at 7.)

Finally, High Country would derive an unfair advantage if allowed to
proceed on this theory because it would recover regardless of whether United Fire
were successful in arguing the reasonable settlement value of the case. Put
differently, if United Fire failed to show the value of the case reasonably exceeded
$3 million, High Country would recover on its bad faith claim related to its other
coverages. But, if United Fire successfully showed that the value of the case

exceeded $3 million, High Country would recover on its bad faith claim related to
Case 9:18-cv-00163-DWM Document 115 Filed 06/10/20 Page 6 of 6

the CGL coverage. As a result, United Fire would essentially be litigating against
its own interest.

Based on the foregoing, High Country’s motion to supplement is denied.
Notably, if High Country’s proposed allegations were permitted to proceed, they
may also amount to a judicial admission regarding the value of the underlying
case. See Am. Title Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988).
If. Motion for Partial Summary Judgment

Because High Country’s motion to supplement is denied, United Fire’s
motion for partial summary judgment regarding bad faith related to the CGL claim
is moot.

CONCLUSION

Accordingly, IT IS ORDERED that High Country’s motion to supplement
(Doc. 101) is DENIED. United Fire’s motion for partial summary judgment (Doc.
106) is therefore DENIED as MOOT.

WwW
DATED this | O day of June, 2020.

   

Ai

olloy, District Judge
istrict Court

   
  

United States
